OPINION — AG — **** U.S. MARSHALL — EXPENSES FOR TRANSPORTING FEDERAL PRISONERS TO STATE TRIAL **** THE EXPENSE OF A U.S. MARSHALL IN TRANSPORTING A FEDERAL PRISONER TO HIS PLACE OF STATE TRIAL ARE PAYABLE FROM THE COUNTY COURT FUND PROVIDED SUCH EXPENSES ARE NECESSARY TO ASSURE THE PRESENCE OF THE DEFENDANT. (FORMER OPINION NO. 69-197 HOLDING SUCH EXPENSES PAYABLE FROM THE COUNTY GENERAL FUND IS WITHDRAWN AND OVERRULED.) CITE: 20 O.S. 1969 Supp., 1304 [20-1304], OPINION NO. 66-397, OPINION NO. 69-127 19 O.S. 1961 541 [19-541] (HUGH H. COLLUM) ** SEE: OPINION NO. 71-240 (1971) **